517 Pa. 83 (1987)
534 A.2d 1050
COMMONWEALTH of Pennsylvania
v.
Barry MOURAR, Appellant.
Supreme Court of Pennsylvania.
Argued November 10, 1987.
Decided December 4, 1987.
William J. Honig, Norristown, for appellant.
James P. MacElree, II, Dist. Atty., Stuart Suss, Director of Appeals, West Chester, for appellee.
*84 Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA and PAPADAKOS, JJ.

ORDER
PER CURIAM:
Order of Superior Court vacated and matter remanded to that court for further proceedings in light of Commonwealth v. Sessoms, 516 Pa. 365, 532 A.2d 775 (1987).